Name: Commission Regulation (EEC) No 2475/85 of 29 August 1985 laying down detailed rules for the application of Regulation (EEC) No 777/85 on the granting, for the 1985/86 to 1989/90 wine years, of permanent-abandonment premiums in respect of certain areas under vines
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 234/80 Official Journal of the European Communities 31 . 8 . 85 COMMISSION REGULATION (EEC) No 2475/85 of 29 August 1985 laying down detailed rules for the application of Regulation (EEC) No 777/85 on the granting, for the 1985/86 to 1989/90 wine years, of permanent-abandonment premiums in respect of certain areas under vines tion for the region concerned and does not worsen the employment situation in that region,  alternative use of the areas in question is possible . Member States may provide that, in the case of rele ­ vant areas located in districts where growers belong to land syndicates, permanent abondonment should also be governed by the criteria laid down by the said syndicates under their land development programmes for the district. 2. Member States shall communicate to the Commission, not later than one month after it has been drawn up, a list of the regions in which the permanent abandonment-premium is being granted in respect of category 1 areas. Article 2 The varieties referred to in the first indent of Article 2 ( 1 ) (c) of Regulation (EEC) No 777/85 shall be those listed in the Annex hereto. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 777/85 of 26 March 1985 on the granting, for the 1985/86 to 1989/90 wine years, of permanent-abandonment premiums in respect of certain areas under vines ('), and in particular Articles 1 ( 1 ), 2 (4), 3 (3), 5 (3) and 8 (3) thereof, Whereas the conditions should be defined in which Member States may grant the premiums provided for by Regulation (EEC) No 777/85 in respect of areas in category 1 ; Whereas the varieties referred to in the first indent of Article 2 ( 1 ) (c) of Regulation (EEC) No 777/85 should be specified ; Whereas, in order to ensure the effectiveness and monitoring of the arrangements, it is necessary to specify the particulars which must be given in applica ­ tions for the premiums and to provide for verification of the accuracy of such particulars ; Whereas, before payment of the premium, checks should be made to ascertain the productive capacity of the areas to be grubbed and to confirm that grubbing has actually taken place ; whereas evidence of such checks must be provided to serve as the applicant's proof that he has in fact carried out the grubbing operation ; whereas, however, the productive capacity need not be ascertained in all cases where the entire vine-growing area of the holding is abandoned ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, Article 3 1 . Applications for the abandonment premium referred to in Article 4 of Regulation (EEC) No 777/85 shall include the following particulars :  the name and address of the applicant and the capacity in which the latter operates the vineyard for which the premium is requested,  the area on which the applicant grows vines as a specialized or mixed crop,  the data necessary for the identification of the plots which are to be permanently abandoned and in respect of which the premium is requested,  the area, expressed in hectares, area and centiares, under the vines to be grubbed,  the age of the vines to be grubbed and the manner in which they are trained,  the varieties to be grubbed,  the date on which grubbing is to take place: The supporting documents on the basis of which compliance with the conditions laid down in the first subparagraph of Article 4 (3) of Regulation (EEC) No 777/85 is verified shall be submitted at the same time as the application . HAS ADOPTED THIS REGULATION : Article 1 1 . Member States may grant the premium in respect of category 1 areas, provided that :  abandonment does not compromise any socio ­ structural programmes in progress or in prepara ­ (  ) OJ No L 88, 28 . 3 . 1985, p. 8 . 31 . 8 . 85 Official Journal of the European Communities No L 234/81 Article 5 1 . At the request of the party concerned, the competent authority shall issue a certificate stating that grubbing has been carried out and specifying the time at which grubbing took place. The certificate referred to in the first subparagraph shall constitute the proof referred to in the first sub ­ paragraph of Article 5 (2) of Regulation (EEC) No 777/85. 2. Before payment of the premium, the competent authority shall verify that the conditions laid down in the first indent of paragraph 2 and in paragraph 3 of Article 4 of Regulation (EEC) No 777/85 have been satisfied. 3 . The competent authority shall verify that the undertakings specified in the second and third idents of Article 4 (2) of Regulation (EEC) No 777/85 are being fulfilled at least once every four years from the date on which the undertakings are signed. 2. On receiving an application, the competent authorities shall :  classify the areas concerned in accordance with Article 29 (4) of Regulation (EEC) No 337/79 ('),  verify the particulars listed in paragraph 1 ,  record the undertakings provided for in Article 4 (2) of Regulation (EEC) No 777/85,  ascertain, in the case of areas under wine grapes, the productive capacity of the areas to be grubbed, taking account of factors such as age, state of upkeep and the proportion of missing vines, and shall determine the yield per hectare of these areas. Such yields shall be determined on the basis of the productive capacity as ascertained and the official declaration referred to in the second subparagraph of Article 4 ( 1 ) of Regulation (EEC) No 777/85 ; this declaration shall be made in accordance with rules adopted by the Member State by 15 October 1985 at the latest,  notify the applicant of the amount of the premium awarded to him, having given him the opportunity to submit his observations. 3 . Member States may make provision, where the application covers the entire area of the holding under wine grapes, that the productive capacity referred to in the fourth indent of paragraph 2 need not be ascer ­ tained. Article 4 The Community provisions referred to in Article 3 ( 1 ) (b) of Regulation (EEC) No 777/85 shall be those laid down in Title III of Regulation (EEC) No 337/79 and those relating to structures in the wine sector. Article 6 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 September 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 29 August 1985 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 54, 5 . 3 . 1979, p. 1 . No L 234/82 Official Journal of the European Communities 31 . 8 . 85 ANNEX List of the varieties referred to in Article 2 1 . FRANCE Alphonse LavallÃ ©e Cardinal Dattier de Beyrouth Ignea Italia (Ideal) Muscat dAlexandrie Olivette blanche Olivette noire 2. GREECE Alphonse LavallÃ ©e Cardinal Italia (Ideal) Muscat d'Alexandrie Ohanez Dattier de Beyrouth (Rozaki) Fraoula 3. ITALY Almeria (Ohanez) Alphonse LavallÃ ©e Angela Baresana (Turchesca  Lattuario Bianco  Uva di Bisceglie) Cardinal Regina (Mennavacca Bianca) Italia (Ideal) Olivetta Vibonese Perlona Red Emperor Regina nera (Mennavacca nera  Lattuario nero) Schiava grossa (Frankental) Zibibbo